IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON
                                                    No. 79136-2-1
                      Respondent,
                                                    DIVISION ONE
               V.
                                                    UNPUBLISHED OPINION
 SAMUEL VERDUSCO,

                      Appellant.                    FILED: March 2, 2020


       APPELWICK, C.J. - Verdusco appeals a condition of community custody

prohibiting him from associating with known current users or sellers of illegal drugs.

He argues that the condition is unconstitutionally vague. We affirm.

                                       FACTS

       Samuel Verdusco was convicted at trial of possession of a stolen vehicle,

two counts of possession of a controlled substance, and one count of possession

of a stolen vehicle. The trial court sentenced him to 25 months of confinement and

25 months community custody under a Drug Offender Sentencing Alternative

(DOSA). It imposed various community custody conditions. The original printed

text of community custody condition 4 read, "Do not associate with known users or

sellers of illegal drugs." The trial court had the following exchange with defense

counsel concerning that condition:

                      THE COURT: Okay. And I will impose, obviously, on
       all of these, the conditions recommended in the DOSA risk
       assessment. Is there any condition there, Mr. Wackerman, that your
       client is taking exception to?
No. 79136-2-1/2

                     MR. WACKERMAN: The one traditionally asks the
       Court to modify the idea of no contact with users or sellers except for
       the purposes of treatment, which is condition No. 4.
                       THE COURT: You mean for like group treatment and
       that sort of thing?
                     MR. WACKERMAN: Yes.
                      THE COURT: I don’t have a problem with modifying it
       in that regard. Is your client wishing me to read each of these?
                   MR. WACKERMAN: I don’t know that we need that
       your Honor. We have reviewed them.
                      THE COURT: Okay. I have no problem with it other
       than as required for purposes of treatment. I guess because this
       issue came up today on another case of mine, I also think that
       associating with known users really should mean people who are
       currently, actively using.

                     MR. WACKERMAN: Yes.
                     THE COURT: Or currently using, because I had it in a
       situation where they were spouses, and neither one of them was
       currently using, but there was an issue of whether or not they could
       see each other.

                   MR. WACKERMAN: If the Court wishes to change itto
       known current users, we have no objection to that either.
The trial court changed the printed language of community custody condition 4 to

read, “Do not associate with known current users or sellers of illegal drugs.”

      Verdusco appeals.

                                  DISCUSSION

      Verdusco argues that community custody condition 4 is unconstitutionally

vague and implicates his First Amendment rights. The State argues that the

condition is not vague, and that the invited error doctrine should preclude his

challenge.



                                            2
No. 79136-2-1/3


       A community custody condition that does not provide fair warning of

proscribed behavior is unconstitutionally vague. In re Pers. Restraint of Brettell, 6
Wash. App. 2d 161, 167-68, 430 P.3d 677 (2018). A condition that implicates First

Amendment rights must be particularly clear so as not to cause a chilling effect on

the implicated rights. j.çj~ at 168.   Impossible standards of specificity are not

required, since language always involves some degree of vagueness. State v.

Halstien, 122 Wash. 2d 109, 118, 857 P.2d 270 (1993).           If a person of ordinary

intelligence can understand what the condition forbids, then the condition is valid.

Brettell, 6 Wash. App. 2d at 168.

       The invited error doctrine prohibits a defendant from setting up an error at

trial and then complaining of it on appeal. In re Pers. Restraint of Thompson, 141
Wash. 2d 712, 723, 10 P.3d 380 (2000). It applies when a defendant complains of a

jury instruction that they themselves proposed. State v. Henderson, 114 Wash. 2d
867, 868, 870, 792 P.2d 514 (1990). The invited error doctrine precludes review

of even constitutional errors. ki. at 871.

       Here, Verdusco affirmatively requested a modification of the condition he

now claims is vague. That request led to the addition of the word “current” into his

community condition. Verdusco does not argue that the addition of the word

“current” in his condition is an error. He instead takes issue with other terms in the

condition. We therefore address his remaining vagueness concerns.

       This court has previously upheld essentially the same condition in the face

of vagueness and First Amendment challenges. In Brettell, this court upheld a

condition barring a defendant from “associat[ing] with known users or sellers of


                                             3
No. 79136-2-1/4


illegal drugs.”1 6 Wash. App. 2d at 169 (alteration in original). Brettell made many

of the same challenges as Verdusco does here, taking issue with the terms

“known” and “illegal drugs.”2 Id. at 169, 71.

       The Brettell court found that “known” means known to the offender. See k1.

at 169. Verdusco cites a series of unpublished cases to cast doubt on this plain

meaning. We are not bound by these cases, and find them unpersuasive. Like

Brettell, “known” as used in this instruction means “known to the offender.”

       Verdusco, like Brettell, takes issue with the term “illegal drugs.” k1. at 171.

He is particularly concerned with marijuana, which is criminalized under federal but

not state law. We reiterate the Brettell court’s observation that, because marijuana

is illegal under federal law, it is an “illegal drug” under the plain meaning of the

term. j~ Verdusco also asks whether the prohibition applies to one who uses

prescription drugs by a person without a prescription. He points out that the use

of such prescription drugs is criminalized under Washington law. RCW 69.41.030.

Verdusco seems to have answered his own question. The use of prescription

drugs without a prescription is illegal. j~ A person who uses or sells prescription

drugs under these circumstances is therefore a “user or seller of illegal drugs.”


       1  The only difference between this condition and the condition at issue here
is the inclusion of the word “current” before “users or sellers of illegal drugs.”
Verdusco does not specifically object to this portion of the condition. In any case,
the addition of this language resulted from Verdusco’s efforts with the trial court to
eliminate vagueness. Any vagueness associated with the term was invited by him.
        2 Division Two of this court also upheld a substantially similar community
custody condition in State v. Houck, 9 Wash. App. 2d 636, 643-45, 446 P.3d 646
(2019), review denied, _Wn.2d       —‘    456 P.3d 397 (2020). Relying on Brettell,
the Houck court found that the term “known” was not unconstitutionally vague. j.çj~
at 645.

                                             4
No. 79136-2-1/5


       Verdusco last takes issue with the word “associate.” Though the challenged

condition in Brettell contained this word, we did not analyze its vagueness. 6 Wn.

App. 2d at 169-72. However, we cited with approval U.S. v. Vega, 545 F.3d 743,

749 (9th Cir. 2008). Brettell, 6 Wash. App. 2d at 170. Analyzing a similar community

custody condition, the Vega court noted the term “associate” is not impermissibly

vague because people of “common intelligence” need not guess at its meaning.

Vega, 545 F.3d at 749 (quoting United States v. Soltero, 510 F.3d 858, 866-67 (9th

Cir. 2007)).   It does not prohibit incidental contacts.     jçj~   And, contrary to

Verdusco’s concerns, it clearly does not prohibit Verdusco from taking part in drug

treatment programs.3

       We affirm.



                                          4~~a
WE CONCUR:




       ~ Again, Verdusco does not take issue with the term “current” in the
condition, which erases any doubt that associating with recovering addicts in the
context of treatment is not proscribed by the condition. Verdusco acknowledged
the distinction in the trial court: During the trial court’s discussion on community
condition 4, the court asks the defense “if you’re in treatment, you’re not supposed
to be a current user, correct?” Defense counsel responds in the affirmative.

                                            5